         Case 3:19-cv-00245-BD Document 15 Filed 07/23/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JIMMY FINDLEY                                                      PLAINTIFF

V.                           CASE NO. 3:19-CV-245-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                   DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 23rd day of July, 2020.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           1
